Citation Nr: 0025575	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-03 004	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for organic mental 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, continued a 
30 percent rating for organic mental disorder.  Subsequently, 
the veteran submitted a notice of disagreement as to that 
determination and relocated to an area within the 
jurisdiction of the RO in Los Angeles, California. 

In July 1993 the RO granted entitlement to a 50 percent 
disability for organic mental disorder and denied entitlement 
to a total disability rating based upon individual 
unemployability.  A statement of the case as to these matters 
was issued on August 3, 1993.  The veteran perfected his 
appeal by VA Form 9 dated August 25, 1993.

In October 1995 the RO denied entitlement to an increased 
rating for organic mental disorder and denied entitlement to 
an increased rating for spastic hemiparesis of the left lower 
extremity, residual of a left anterior pubic ramus fracture, 
evaluated as 10 percent disabling.  

In January 1996 the veteran submitted a notice of 
disagreement as to the October 1995 determination.  On 
February 18, 1999, the RO issued a supplemental statement of 
the case which addressed the issues of entitlement to an 
increased rating for organic mental disorder, entitlement to 
an increased rating for spastic hemiparesis of the left lower 
extremity, residual of a left anterior pubic ramus fracture, 
and entitlement to a total disability rating based upon 
individual unemployability.  The veteran was notified that 
additional action was required within 60 days to perfect an 
appeal for any new issues.  

In April 2000 the RO denied entitlement to an increased 
rating for organic mental disorder, entitlement to an 
increased rating for spastic hemiparesis of the left lower 
extremity, residual of a left anterior pubic ramus fracture, 
entitlement to a compensable rating for spastic hemiparesis 
of the right lower extremity, and entitlement to a total 
disability rating based upon individual unemployability.  On 
April 21, 2000, the RO issued a supplemental statement of the 
case as to these matters and notified the veteran that 
additional action was required within 60 days to perfect an 
appeal for any new issues.  

On July 6, 2000, the veteran's representative submitted a VA 
Form 646 which listed as matters on appeal the issues of 
entitlement to an increased rating for organic mental 
disorder, entitlement to an increased rating for spastic 
hemiparesis of the left lower extremity, residual of a left 
anterior pubic ramus fracture, entitlement to a compensable 
rating for spastic hemiparesis of the right lower extremity, 
and entitlement to a total disability rating based upon 
individual unemployability.  

Based upon a review of the record, the Board finds the issues 
listed on the title page of this decision are the only issues 
properly developed for appellate review.  The Board notes 
that the claims file contains no correspondence which may be 
considered a timely substantive appeal subsequent to the 
February 18, 1999, supplemental statement of the case which 
addressed the issue of entitlement to an increased rating for 
spastic hemiparesis of the left lower extremity, residual of 
a left anterior pubic ramus fracture, or the April 21, 2000, 
supplemental statement of the case which addressed that issue 
as well as the issue of entitlement to a compensable rating 
for spastic hemiparesis of the right lower extremity.  The 
Board finds, however, that the July 2000 VA Form 646 may be 
construed as a timely notice of disagreement from the April 
2000 rating decision as to these issues; therefore, they are 
addressed in the remand section of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board also finds that the veteran's August 1993 VA Form 9 
may be construed as a notice of disagreement from the 
December 1992 rating decision which, inter alia, denied 
entitlement to service connection for a right heel spur and 
carpal tunnel syndrome.  Therefore, these issues are 
addressed in the remand section of this decision.  

In addition, the Board notes that the veteran raised the 
issue of entitlement to service connection for a seizure 
disorder in his August 1993 VA Form 9.  This matter is 
referred to the RO for appropriate action.


REMAND

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the veteran's service medical records 
were requested by the RO but do not appear to have been 
received.  A report dated in November 1992 indicates the 
veteran's records may have been transferred to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
These records, if available, should be obtained for an 
adequate determination of the issues on appeal.  

In his August 1997 application for increased compensation 
based on unemployability the veteran reported that he 
received VA medical treatment every 6 months.  The evidence 
of record indicates the RO last requested and obtained VA 
treatment records in July 1994.  Generally, VA medical 
records are held to be within the Secretary's control and are 
considered to be a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The record also reflects that in August and October 1997 the 
RO requested copies of medical records from the Department of 
Health and Human Services, Social Security Administration 
(SSA) related to the veteran's claim for disability benefits.  
Although no response was received from SSA, the Board finds 
an additional attempt to obtain these records is warranted.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there is actual notice the 
veteran is receiving SSA disability benefits VA has a duty to 
acquire a copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-3 (1992).  

The Board also notes that a VA report dated in November 1998 
shows the veteran failed to report for a scheduled VA general 
medical examination.  VA reports of contact dated in January 
and February 1999 indicate the veteran claimed he missed the 
appointment because he did not receive notice due to a change 
of address.  The RO noted the veteran's failure to report in 
the April 2000 rating decision and denied the issues based 
upon the evidence of record.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination in conjunction with a 
matter other than an original service-connected disability 
claim, without good cause, the claim shall be denied without 
review of the evidence of record.  See 38 C.F.R. § 3.655 
(1999).  However, the Court has held that the burden was upon 
VA to demonstrate that notice was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  
Therefore, the Board finds the veteran should be afforded 
another opportunity to attend a VA examination, with the 
understanding that failure to attend the examination without 
good cause shall result in the denial of his claim.  See 
38 C.F.R. § 3.655 (1999).  

VA regulations also provide for a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded from obtaining 
or maintaining any gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).  In Hatlestad v. Derwinski, 1 Vet. App 164 
(1991), the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

In a precedent decision, the VA Office of General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regards to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).  

As noted above, the Board also finds the veteran has 
submitted a notice of disagreement from the December 1992 
rating decision as to the issues of entitlement to service 
connection for a right heel spur and carpal tunnel syndrome 
and from the April 2000 rating decision as to the issues of 
entitlement to an increased rating for spastic hemiparesis of 
the left lower extremity, residual of a left anterior pubic 
ramus fracture, currently rated 10 percent disabling, and 
entitlement to a compensable rating for spastic hemiparesis 
of the right lower extremity.  As a timely notice of 
disagreement has been filed, the Board's jurisdiction has 
been triggered and the issues must be REMANDED so that the RO 
can issue a statement of the case on the underlying claims 
which adequately notifies the veteran of the action necessary 
to perfect an appeal.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issues of issues of 
entitlement to service connection for a 
right heel spur and carpal tunnel 
syndrome, entitlement to an increased 
rating for spastic hemiparesis of the 
left lower extremity, residual of a left 
anterior pubic ramus fracture, currently 
rated 10 percent disabling, and 
entitlement to a compensable for spastic 
hemiparesis of the right lower extremity.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claims reviewed by the Board.  
The RO should allow the veteran and his 
service representative the requisite 
period of time for a response.  

2.  The RO should make another attempt to 
obtain the veteran's service medical 
records from the service department or 
the appropriate depository of records.  
All records obtained should be added to 
the claims folder.

3.  The RO should make another attempt to 
obtain the SSA records associated with 
the veteran's claim for disability 
benefits.  All records obtained should be 
added to the claims folder.

4.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his service-
connected disabilities, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of his service-connected organic mental 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  

The examiner is requested to provide a 
detailed account of the manifestations of 
any present psychiatric disability and to 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner should 
provide an opinion as to the overall 
social and occupational impairment caused 
solely by the service-connected disorder.  
Based upon a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning Score 
(GAF) indicating the level of impairment 
produced by the veteran's service-
connected disability.  

6.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
nature and severity of his service-
connected spastic hemiparesis of the left 
lower extremity, residual of a left 
anterior pubic ramus fracture, spastic 
hemiparesis of the right lower extremity, 
and fracture of the sacrum.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiners should render 
an opinion whether the service-connected 
disabilities alone prevent employment.

7.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examinations and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for the examinations 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




